Citation Nr: 0420457	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-13 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected carpal tunnel syndrome of the right wrist, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected carpal tunnel syndrome of the left wrist, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1974 to 
February 1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1999 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in November 2000 and December 2002.  



FINDINGS OF FACT

1.  The service-connected carpal tunnel syndrome of the right 
wrist is manifested by nondermatomal sensory loss and pain, 
equal to no more than mild incomplete paralysis of the right 
median nerve.  

2. The service-connected carpal tunnel syndrome of the left 
wrist is manifested by nondermatomal sensory loss and pain, 
equal to no more than mild incomplete paralysis of the left 
median nerve.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected carpal tunnel syndrome of 
the right wrist have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.20, 4.40- 4.46, 4.124a including Diagnostic Codes 
8515, 8715 (2003).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected carpal tunnel syndrome of 
the left wrist have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.20, 4.40- 4.46, 4.124a including Diagnostic Codes 8515, 
8715 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

A review of the record shows that service connection was 
granted for carpal tunnel syndrome in May 1977.  The veteran 
submitted the instant claim for increase in October 1998.  

On VA examination in December 1998, the veteran reported that 
he experienced muscle spasm and numbness in his hands and 
could not use them.  He also indicated that his hands hurt 
all of the time.  He gave a history of having had pain and 
weakness for approximately 23 years and noted that his hands 
had become more numb in the previous year.  

On examination, his strength of the deltoids, triceps, 
biceps, clasped hands, quadriceps, anterior tibials, and 
hamstrings was within normal limits.  There was no definite 
atrophy.  His reflexes were symmetric and active, except for 
the left triceps.  Superficial sensation was unusual in that 
the veteran would not respond to light touch distal to the 
mid-humerus or elbow bilaterally.  

Traced figures were not interpreted in either hand.  
Vibration was unusual in that the veteran had a loss at the 
forehead and over both arms and forearms.  The diagnosis was 
unexplained distal upper extremity pains associated with a 
believable, superficial sensory loss for 22 to 23 years.  The 
examiner opined that the veteran had a bilateral sensory 
brachial plexopathy of undetermined cause.  

The report of a February 2001 nerve conduction study 
indicates that the veteran had undergone carpal tunnel 
release surgery.  The examiner noted that the veteran had 
undergone studies in 1991 and 1997 which revealed no evidence 
of carpal tunnel syndrome or ulnar neuropathy.  

The present examination revealed patchy sensory loss over the 
veteran's hands and forearms, not respecting a dermatome.  
Strength and reflexes were normal.  Bilateral ulnar and 
median sensory responses and right radial and 
musculocutaneous sensory responses were normal.  Bilateral 
median and right ulnar motor responses were normal.  

The examiner concluded that the study was normal and 
unchanged since 1997.  There was no evidence o carpal tunnel 
syndrome on either side.  The veteran refused an EMG to rule 
out cervical radiculopathy.  

An additional VA examination was conducted in November 2001.  
The veteran's medical history was reviewed.  The examiner 
noted that an evaluation of deltoid, triceps, biceps and 
finger flexor strength was difficult because of much 
"breaking."  

The veteran could lift himself with his arms while seated.  
Reflexes at the biceps, brachial radialis, knee and ankle 
were symmetric an active.  The right triceps was slightly 
decreased as compared to the December 1998 examination.  
Babinski signs were absent.  

His superficial sensation was difficult to evaluate because 
the veteran did not respond below the right elbow and the 
left shoulder.  Trace figures were uninterpretable in any 
extremity.  Vibration was absent in all extremities but 
present in the brow.  Joint sense in the feet was inaccurate.  
Potential medical problems noted were diabetes and alcohol.  

The neurologic diagnoses were those of unusual superficial 
sensory and vibratory loss distal to the knees and shoulders, 
associated with "braking" type diffuse weakness, but 
preserved muscle bulk, reflexes, and gaits.  

The examiner noted that his findings had changed little in 
the 35 months since he suspected possible sensory brachial 
neuropathy.  He opined that the veteran's complaints were the 
result of excess alcohol.  

In a January 2001 addendum, the November 2001 examiner 
pointed out that the veteran had been treated for alcohol 
abuse.  He indicated that so-called "breaking" weakness was 
considered psychogenic and was often associated with a 
history of drug abuse and alcoholism, as demonstrated in the 
veteran.  

In an April 2002 addendum, the examiner indicated that he had 
reviewed the veteran's claims folder.  He noted that strength 
in the veteran's upper extremities was normal, and that the 
sensory losses in the right hand were minimal, in an ulnar 
distribution.  He stated that the most interesting part of 
the examination was the loss of bilateral triceps reflex.  He 
attributed that finding to cervical irritations rather than 
to carpal tunnel disease.  He concluded that the veteran did 
not have significant weakness in either upper extremity.  

The same examiner responded to a request for clarification in 
April 2003.  He noted that peripheral nerve conduction tests 
had been normal.  He noted that the veteran's symmetric 
sensory and vibratory losses in all four extremities were 
highly subjective and the "breaking" type weakness was 
always difficult to quantitate.  He opined that the veteran 
had no partial paralysis.  He further opined that, since the 
veteran's muscle bulk, reflexes and gaits were all normal and 
the nerve conduction tests were also normal, his unusual 
sensory deficits were entirely psychogenic or a blend of mild 
alcoholic sensory losses.   

Nerve conduction studies and needle electromyography were 
conducted in June 2003.  The veteran complained of bilateral 
numbness, tingling, weakness of all digits except the thumb 
and complained of dropping things.  He complained of 
worsening symptoms, especially at night.  Testing was 
conducted on the left upper extremity, and the veteran 
refused to continue the study on the other side.  

The examiner noted that the study was abnormal.  She 
indicated that the findings most likely suggested no evidence 
of left median neuropathy across the wrist or of left ulnar 
neuropathy across the elbow or wrist.  There was evidence of 
left C7-8 or T1 radiculopathy.  She suggested plain films and 
an MRI of the veteran's cervical spine.  

An October 2003 orthopedic surgery note shows the veteran's 
complaints of decreased sensation in all digits, as well as 
decreased strength.  Motor function was intact in the upper 
extremities.  Sensation was grossly intact, and grip strength 
was symmetric in the bilateral upper extremities with 
posterior interosseous and anterior interosseous nerves 
intact per testing.  Tinel's was negative.  There were no 
signs of atrophy or wasting.  An MRI was noted to show 
narrowing of the canal at C5-6.  The impression was that of 
chronic sensory changes of the bilateral upper extremities.  
The examiner saw no need for surgical intervention.  

The veteran was afforded a further VA examination in January 
2004.  His medical history was reviewed.  Strength of the 
deltoids, triceps, biceps, finger flexors and hands clasped 
together was normal.  The veteran could lift himself with his 
arms.  Reflexes were symmetric and active.  Babinski's signs 
were absent.  

Light touch was normal in the lower extremities but absent in 
all of his fingers from the end of the lower extremities but 
absent in all of his fingers from the end of the radius and 
ulna distally.  Trace figures could not be interpreted in 
either hand and were slightly slow in the forearm.  

The veteran had absent joint sense in the fingers 
bilaterally.  He could, however, discriminate between a 10-mm 
disc and an 11-mm disc and 9-mm and 10-mm discs with either 
hand.  

The impression was that of numbness and pain in the hands for 
25 years, postoperative carpal tunnel syndrome, with an 
extremely unusual diffuse anesthesia to touch and trace.  The 
examiner noted that disc discrimination was relatively 
preserved and that muscle bulk and reflexes were normal.  He 
indicated that the veteran had no paralysis.  

In a February 2004 memorandum, the January 2004 examiner 
indicated that the veteran had an unusual and prolonged 
medical history.  He noted that he had examined the veteran 
three times over six years.  He pointed out that, when the 
strength of the deltoids, triceps, biceps and finger flexors 
was normal, he did not believe that either Tinel's or 
Phalen's tests were likely to be helpful.  He noted that the 
veteran's major problem over the years had been decreased 
sensation in all of his fingers, including loss of trace 
figures and absent joint sense.  He indicated, however, that 
the veteran had had normal disc discrimination in either 
hand.  

The examiner stated that "neuritis" meant inflammation, 
which had not been identified in the veteran.  He also 
indicated that "neuralgia" referred to complaints of pain, 
which might originate in an extremity or be entirely 
psychogenic.  He concluded that the veteran's complaints 
concerning pain should be accepted regardless of the fact 
that there was no precise way to measure the pain and no 
precise way to measure magnitude.  He stated that a recall 
examination was not likely to help.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, the veteran's substantially complete 
application for service connection was received in November 
1998.   Thereafter, a June 1999 rating decision denied the 
claim.  

Only after that rating actions were promulgated did the RO, 
in February 2001, January 2003 and April 2003, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence would be obtained by VA, and 
the need for the claimant to submit any evidence in his 
possession that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
July 1999 Statement of the Case and Supplemental Statements 
of the Case in August 2000, July 2002 and April 2004, of the 
information and evidence necessary to substantiate his claim.  
The veteran was also advised of the evidence necessary to 
substantiate his claim via the Board's November 2000 and 
December 2002 remands.  

The letters sent to the veteran advised him of the evidence 
necessary to substantiate his claim.  The letter informed the 
veteran that VA would obtain VA records that private records 
would be sought if the veteran supplied adequate information 
for each non-VA physician identified.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the veteran in August 2001 was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal at this time would not be prejudicial to the 
claimant.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale as paralysis, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

The veteran's service-connected bilateral carpal tunnel 
syndrome is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8715 (2003) which pertains to neuralgia of the median nerve.  
As noted hereinabove, neuralgia is to be rated on the same 
scale as paralysis, with the maximum rating equal to moderate 
incomplete paralysis.  In the instant case, the RO has 
appropriately looked to Diagnostic Code 8515 for paralysis of 
the median nerve.  

Diagnostic Code 8515 provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate for both the major and minor hand; for moderate 
incomplete paralysis of the major hand, a 30 percent rating 
is warranted, and a 20 percent rating is assigned for 
moderate incomplete paralysis of the minor hand.  38 C.F.R. § 
4.124a.  

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that a rating in excess of the 
currently assigned 10 percent for either wrist is not 
warranted.  In this regard, the Board notes that the 
veteran's upper extremity strength and reflexes have 
repeatedly been reported as normal.  Peripheral nerve 
conduction tests have shown normal sensory and motor 
responses.  

The Board notes that the same individual has examined the 
veteran three times during the pendency of this appeal.  In 
December 1998, the examiner stated that the veteran's upper 
extremity pains and associated superficial sensory loss was 
believable, but were of undetermined cause.  

In November 2001, the examiner noted that the veteran's 
sensory and vibratory loss was unusual and associated with a 
"breaking" type of weakness.  He opined that the symptoms 
were the result of excess alcohol intake.  

In January 2002, the examiner clarified that so-called 
"breaking" weakness is considered psychogenic and is often 
associated with a history of drug abuse and alcoholism.  

In April 2003 the examiner indicated that the veteran's 
symptoms were highly subjective and that the "breaking" 
type of weakness was difficult to quantitate.  He opined that 
the veteran's unusual sensory deficits were either entirely 
psychogenic or a blend of mild alcoholic sensory losses.  

In January 2004, the examiner pointed out that disc 
discrimination was relatively preserved, and that muscle bulk 
and reflexes were normal.  He indicated that the veteran had 
no paralysis.  

The record reflects that the veteran has sensory deficits of 
atypical distribution and pain.  His strength and reflexes, 
as well as motor and sensory responses on nerve conduction, 
have been normal.  

In sum, there is no evidence demonstrating that the veteran's 
carpal tunnel syndrome is equivalent to partial paralysis of 
a moderate degree.  Accordingly, the Board concludes that 
increased ratings for the veteran's carpal tunnel syndrome 
are not warranted.  



ORDER

An increased rating for the service-connected carpal tunnel 
syndrome of the right wrist is denied.  

An increased rating for the service-connected carpal tunnel 
syndrome of the left wrist is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



